 
Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 18, 2011 (the
“Effective Date”) by and between Incentives Advisors, LLC, an Arizona limited
liability company (“Employer”), and _____________, an individual residing in the
State of Arizona (“Employee”).


W I T N E S S E T H:
 
WHEREAS, Employer wishes to provide for the employment by Employer of Employee,
and Employee wishes to serve Employer, in the capacities and on the terms and
conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the above recital and of the mutual promises
and conditions in this Agreement, it is agreed as follows:
 
 
1.
TERM OF EMPLOYMENT

 
The employment hereunder shall be for a period commencing on the date hereof and
ending on the third anniversary of the date hereof, unless earlier terminated as
provided in Section 9 below (the “Employment Term”).
 
 
2.
PLACE OF EMPLOYMENT

 
Unless the parties agree otherwise in writing, during the Employment Term,
Employee shall perform the services he is required to perform under this
Agreement at such address in the State of Arizona as Employer may designate in
writing from time to time.
 
 
3.
DUTIES AND AUTHORITY

 
Employee shall serve as Employer’s Senior Vice President, Tax Credit and
Incentive Services, subject to the directions and policies from time to time of
John Long and David Kennedy, or their respective successors or other designees,
and senior officers of Employer and Employer’s parent company, Workstream Inc.
(“Workstream”), whether stated orally or in writing.  In this capacity, Employee
shall perform the duties and have the responsibilities customarily performed and
held by such an employee.
 
 
4.
EXCLUSIVITY

 
During the Employment Term, Employee shall devote his full business and
professional time, energy and ability to the business and interests of Employer,
Workstream and subsidiaries of Workstream (collectively, the “Related
Companies”), and the performance of this Agreement, and shall not, without
Employer’s prior written consent, render to others services of any kind for
compensation, or engage in any other business activity that would interfere with
the performance of his duties under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Employee hereby represents and warrants that he has the legal capacity to
execute and perform this Agreement, that this Agreement is a valid and binding
agreement enforceable against him according to its terms, and that the execution
and performance of this Agreement by him does not violate the terms of any
existing agreement or understanding, written or oral, to which Employee is a
party or any judgment or decree to which Employee is subject.  In addition,
Employee represents and warrants that he knows of no reason why he is not
physically or legally capable of performing his obligations under this Agreement
in accordance with its terms.
 
 
5.
NON-COMPETITION AND NON-SOLICITATION

 
(a)        Noncompetition.  During the term of this Agreement and for the
eighteen (18) month period immediately following the effective date of the
termination of this Agreement if it is terminated by Employee for any reason or
by the Employer for “Cause” or “disability” (such period is referred to herein
as the "Restricted Period"), Employee shall not, directly or indirectly, own,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business which competes anywhere in the United States or
Canada (the “Territory”) with any of the businesses of the Employer or any of
the Related Companies as of the date of this Agreement; provided, however, if
such termination occurs on or prior to the second anniversary of the date
hereof, then with respect only to the Arizona tax credits portion of the
business, the Restricted Period with respect thereto shall be for a period of
six (6) months following the effective date of such termination; and provided
further that, if such termination occurs following the second anniversary of the
date hereof, then with respect only to the Arizona tax credits portion of the
business, the Restricted Period with respect thereto shall be for a period of
three (3) months following the effective date of such termination.  Nothing
herein shall prohibit Employee from being a passive owner of not more than 2% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as Employee has no active participation in the business of such
corporation.
 
(b)        Non-solicitation.  During the Restricted Period, Employee shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Employer or any Related Company to leave the employ of the
Employer or such Related Company, or in any way interfere with the relationship
between the Employer or any Related Company and any employee thereof, (ii) hire
any employee of the Employer or any Related Company or hire any former employee
of the Employer or any Related Company within one year after such person ceased
to be an employee of the Employer or any Related Company, or (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Employer or any Related Company to cease doing business with the Employer or
such Related Company or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and the Employer or any
such Related Company.
 
(c)        Enforcement.  If, at the time of enforcement of this Section 5, a
court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law.  Because Employee's services are
unique and because Employee has access to confidential information, the parties
hereto agree that money damages would be an
 
 
2

--------------------------------------------------------------------------------

 
 
inadequate remedy for any breach of this Agreement.  Therefore, in the event a
breach or threatened breach of this Agreement, the Employer, its Related
Companies and/or their respective successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof
(without posting a bond or other security).
 
(d)        Additional Acknowledgments.  Employee acknowledges that the
provisions of this Section 5 are in consideration of: (i) employment with the
Employer, and  (ii) additional good and valuable consideration as set forth in
this Agreement.  In addition, Executive agrees and acknowledges that the
restrictions contained in this Agreement do not preclude Employee from earning a
livelihood, nor do they unreasonably impose limitations on Employee's ability to
earn a living.  In addition, Employee acknowledges that (x) the business of the
Employer and its Related Companies will be conducted throughout the Territory
and other jurisdictions where the Employer or any of its Related Companies
conduct business during the term of employment, (y) notwithstanding the state of
organization or principal office of the Employer or any of its Related
Companies, or any of their respective executives or employees (including the
Employee), it is expected that the Employer and its Related Companies will have
business activities and have valuable business relationships within its industry
throughout the Territory and other jurisdictions where the Employer or any of
its Related Companies conduct business during the term of employment, and (z) as
part of his responsibilities, Employee will be traveling throughout the
Territory and other jurisdictions where the Employer or any of its Related
Companies conduct business during the term of employment in furtherance of
Employer's business and its relationships.  Employee agrees and acknowledges
that the potential harm to the Employer and its Related Companies of the
non-enforcement of any provision of Section 5 outweighs any potential harm to
Employee of its enforcement by injunction or otherwise.  Employee acknowledges
that he has carefully read this Agreement and consulted with legal counsel of
his choosing regarding its contents, has given careful consideration to the
restraints imposed upon Employee by this Agreement and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Employer and its Related Companies now existing
or to be developed in the future.  Employee expressly acknowledges and agrees
that each and every restraint imposed by this Agreement is reasonable with
respect to subject matter, time period and geographical area.
 
 
6.
COMPENSATION AND BENEFITS

 
(a)        Salary.  During the Employment Term, Employer shall pay Employee a
base salary in the annual amount of $145,000 (the “Salary”).  The Salary shall
be payable as current salary with such frequency as is standard for similarly
situated employees of Employer.  The Salary shall be prorated for any partial
pay period that occurs during the term of this Agreement in accordance with
Employer’s standard payroll policies applied to similarly situated employees of
Employer.  The Employer shall review the Salary at least annually to determine,
in its sole discretion, whether the Salary should be increased and, if so, the
amount of such increase and the time in which the increase shall take effect.
All payments due to Employee hereunder shall be made subject to such
withholdings and deductions as are required to be made under applicable law.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)        Bonus.  In addition, the Employee will be eligible to receive bonuses
based on the financial performance of the Incentives Advisors business unit. In
Calendar Year 2011, the plan shall be as follows:
 
(i)           Quarterly Bonus.  $15,000 in a cash bonus in each calendar quarter
in Calendar Year (“CY”) 2011 if quarterly Employer’s EBITDA in such quarter is
equal to or greater than $100,000.  Each such Quarterly Bonus is to be paid
within 30 days following the accounting and financial closing of the quarterly
period.
 
(ii)           Annual Bonus.  If Employer’s EBITDA for CY 2011 is greater than
$400,000, a bonus of 12.5% of the difference between $400,000 and the CY 2011
EBITDA will be payable to each Employee as the annual bonus. The Annual Bonus is
to be paid within 30 days following the accounting and financial closing of the
Calendar Year.    For example, if EBITDA in CY 2011 is $600,000, the Annual
Bonus will be ($600,000 - $400,000) x 12.5%  = $200,000 x 12.5% = $25,000
payable to Employee.
 
For the purposes of the above calculations, EBITDA shall be adjusted for any
incremental investments in the business agreed upon between the parties. For the
second and third year of this agreement, the parties shall mutually agree on the
EBITDA thresholds required to attain a Quarterly Bonus and an Annual Bonus,
taking into account the performance of the business unit.


(c)        Benefits.  During the Employment Term, Employee shall be entitled to
receive all benefits of employment generally available to other similar
employees of the Related Companies when and as he becomes eligible for them,
including medical, dental, life and disability insurance benefits.  Employer
reserves the right to modify, suspend or discontinue any and all of the above
benefit plans, policies, and practices at any time upon notice to Employee, so
long as such action is taken generally with respect to other similarly situated
employees of Employer and does not single out Employee.
 
 
7.
OWNERSHIP OF INTANGIBLE PROPERTY

 
All processes, inventions, patents, copyrights, trademarks and other intangible
rights that may be conceived or developed by Employee, either alone or with
others, during the Employment Term, whether or not conceived or developed during
Employee’s working hours, and with respect to which the equipment, supplies,
facilities or trade secret information of any Related Company was used, or that
relate at the time of conception or reduction to practice of the invention to
the business of any Related Company or to any Related Company’s actual or
demonstrably anticipated research and development, or that result from any work
performed by Employee for any Related Company, shall be the sole property of
Employer.  Employee shall disclose to Employer all inventions conceived during
the term of employment, whether or not the property of any Related Company under
the terms of the preceding sentence, provided that such disclosure shall be
received by Employer in confidence.  Employee shall execute all documents,
including patent applications and assignments, reasonably required by Employer
to establish Employer’s rights under this Section.
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.
INDEMNIFICATION

 
Employer shall, to the maximum extent permitted by law and its articles of
organization and operating agreement, indemnify and hold Employee harmless for
any acts or decisions made in good faith while performing services for
Employer.  To the same extent, Employer will pay, and subject to any legal
limitations, advance all expenses, including reasonable attorneys’ fees and
costs of court-approved settlements, actually and necessarily incurred by
Employee in connection with the defense of any action, suit or proceeding and in
connection with any appeal, which has been brought against Employee by reason of
his good faith service as an employee or agent of Employer.
 
 
9.
TERMINATION

 
(a)        For Cause.  This Agreement shall be terminated upon the discharge of
Employee by Employer in writing for Cause.  For purposes of this Agreement, an
event or occurrence constituting “Cause” shall mean:
 
(i)           Employee’s willful failure or refusal after notice thereof, to
perform specific directives of John Long, or his successor or designee, or
senior officers of Employer or Workstream;
 
(ii)           Dishonesty of Employee affecting Employer or any other Related
Company;
 
(iii)          Drunkenness or use of drugs which interferes with the performance
of Employee’s duties and responsibilities under this Agreement;
 
(iv)          Employee’s conviction of a felony or of any crime involving moral
turpitude, fraud or misrepresentation;
 
(v)           Any gross or willful conduct of Employee resulting in material
loss to Employer or any other Related Company, material damage to the reputation
of Employer or any other Related Company or theft or defalcation from Employer
or any other Related Company;
 
(vi)          Gross incompetence on the part of Employee in the performance of
his duties and responsibilities under this Agreement; and
 
(vii)         Any material breach (not covered by any of clauses (i) through
(vi) above) of any of the provisions of this Agreement if such breach is not
cured within five days after written notice thereof to Employee by Employer.
 
(b)        Retirement or Resignation.  This Agreement shall be terminated by
Employee’s voluntary retirement, which retirement shall be effective two weeks
after Employee provides Employer notice of such voluntary retirement.  This
Agreement shall be terminated upon Employee’s resignation, which shall be
effective two weeks after Employee provides notice of such resignation unless
the Employer accepts such resignation prior to such notice period.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)        Disability.  If, at the end of any calendar month during the
Employment Term, Employee is and has been for the four consecutive full calendar
months then ending, or for 80 percent or more of the normal working days during
the six consecutive full calendar months then ending, unable due to mental or
physical illness or injury to perform his duties under this Agreement in his
normal and regular manner, the Employer may, in its sole discretion, terminate
this Agreement.
 
(d)        Death.  This Agreement shall be terminated immediately upon the death
of the Employee.
 
(e)        Rights and Obligations Upon Termination.  If Employee gives notice of
termination of this Agreement under this Section, or if it becomes known that
this Agreement will otherwise terminate in accordance with its provisions,
Employer may, in its sole discretion and subject to its other obligations under
this Agreement, relieve Employee of his duties under this Agreement and assign
Employee other reasonable duties and responsibilities to be performed until the
termination becomes effective.  All salary and benefits shall cease at the
effective time of any such termination hereunder, and Employee shall not be
entitled to any salary, benefits or other payments following such date.
 
 
10.
SURVIVAL

 
Each of the representations, warranties and covenants set forth in Sections 4,
5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23 of this
Agreement shall survive and shall continue to be binding upon the Employee
notwithstanding the termination of this Agreement for any reason whatsoever.
 
 
11.
UNFAIR COMPETITION; CONFIDENTIALITY

 
Because of his employment by Employer, Employee will have access to trade
secrets and confidential information about the Employer and the Related
Companies, including but not limited to with respect to their products, their
customers, their financial performance, pricing and their methods of doing
business.  All such information is considered secret and is disclosed to
Employee in strict confidence.  During and after his employment by Employer,
Employee shall not directly or indirectly disclose to any third party or use any
such information except as required in the course of his employment by Employer
and not for his own benefit or any other purpose.
 
 
12.
DISPUTE RESOLUTION

 
Any dispute regarding any aspect of this Agreement or any act which allegedly
has or would violate any provision of this Agreement (an “Arbitrable Dispute”)
will be exclusively submitted to binding arbitration before a neutral arbitrator
(the “Arbitrator”).  If Employee and Employer are unable to agree upon the
Arbitrator, Employer will obtain a list of five arbitra­tors from the American
Arbitration Association.  Employee (first) and then Employer will alternately
strike names from the list until only one name remains; the remaining person
shall be the Arbitrator.  The Arbitrator shall be bound by the qualifications
and disclosure provisions and the procedures set forth in the then-current Model
Employ­ment Arbitration Procedures of the
 
 
6

--------------------------------------------------------------------------------

 
 
American Arbitration Association and shall order such discovery as is
appropriate to the nature of the claim and necessary to the adjudication
thereof.
 
Arbitration proceedings shall be held in Phoenix, Arizona.  The Arbitrator shall
determine the prevailing party in the arbitration.  The Arbitrator shall be
permitted to award only those remedies in law or equity that are requested by
the parties, appropriate for the claims and supported by credible, relevant
evidence.  There shall be no right to appeal the decision of the arbitrator.
 
EMPLOYEE AND EMPLOYER AGREE THAT THE FOREGOING ARBITRATION PROCEDURE SHALL BE
THE EXCLUSIVE MEANS OF RESOLVING ANY ARBITRABLE DISPUTE AND THAT NO OTHER ACTION
WILL BE BROUGHT BY EMPLOYEE IN ANY COURT OR OTHER FORUM.  THIS AGREEMENT IS A
WAIVER OF ALL RIGHTS TO A CIVIL COURT ACTION AND APPEAL FOR AN ARBITRABLE
DISPUTE; ONLY THE ARBITRA­TOR, NOT A JUDGE OR JURY, WILL DECIDE SUCH DISPUTE.
 
 
13.
BREACH BY EMPLOYEE

 
Employee is obligated under this Agreement to render services of a special,
unique, unusual, extraordinary, and intellectual character, which give this
Agreement peculiar value.  The loss of these services cannot be reasonably or
adequately compensated in damages in an action at law.  Accordingly, in addition
to other remedies provided by law or this Agreement, Employer shall have the
right to obtain injunctive relief against the breach of this Agreement by
Employee or the performance of services by Employee in violation of this
Agreement, or both.
 
 
14.
ENTIRE AGREEMENT

 
This Agreement (together with a separate non-compete agreement between
Workstream and Employee, which is a separate and distinct agreement between the
parties enforceable in accordance with its own terms and which shall not be
affected by the existence or terms of this Agreement) contains the entire
agreement between the parties regarding the subject matter hereof and supersedes
all prior oral and written agreements, understandings, commitments, and
practices between them.
 
 
15.
AMENDMENTS

 
No oral modifications, express or implied, may alter or vary the terms of this
Agreement.  No amendments or modifications to this Agreement and no waiver of
any provision of this Agreement may be made except by a writing signed by both
parties.
 
 
16.
GOVERNING LAW

 
THE FORMATION, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA (EXCLUSIVE OF
CONFLICTS OF LAWS PRINCIPLES) APPLICABLE TO AGREEMENTS EXECUTED AND TO BE
PERFORMED SOLELY WITHIN SUCH STATE.
 
 
7

--------------------------------------------------------------------------------

 
 
 
17.
NOTICES

 
Any notice to Employer required or permitted under this Agreement shall be given
in writing to Employer, either by personal service or by registered or certified
mail, postage prepaid, addressed to the Chief Executive Officer of Employer at
485 North Keller Road, Suite 500, Maitland, FL  32751, or its then principal
place of business.  Any such notice to Employee shall be given in a like manner
and, if mailed, shall be addressed to Employee at his home address then shown in
Employer’s files.  For the purpose of determining compliance with any time limit
in this Agreement, a notice shall be deemed to have been duly given (a) on the
date of service, if served personally on the party to whom notice is to be
given, or (b) on the third business day after mailing, if mailed to the party to
whom the notice is to be given in the manner provided in this section.
 
 
18.
RIGHT TO PAYMENTS

 
Employee shall under no circumstances have any option or right to require
payments hereunder otherwise than in accordance with the terms of this
Agreement.
 
 
19.
BINDING AGREEMENT

 
Except as otherwise expressly provided herein, this Agreement shall be binding
upon, and shall inure to the benefit of, Employer, its successors and
assigns.  This Agreement, as it relates to Employee, is a personal contract and
the rights and interest of Employee hereunder may not be sold, transferred,
assigned, pledged or hypothecated.
 
 
20.
SEVERABILITY

 
If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and
effect.  If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall nevertheless remain in full force and effect
in all other circumstances.
 
 
21.
CAPTIONS

 
Section headings are for convenience of reference only and shall not be
considered a part of this Agreement.
 
 
22.
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which when
executed shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.
 
 
23.
THIRD-PARTY BENEFICIARIES

 
This Agreement shall not confer any rights or remedies upon any party other than
Employer, Employee, the Related Companies and their respective successors and
permitted assigns.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, on and as
of the day and year first above written.
 

 
INCENTIVES ADVISORS, LLC
 
 
 
By:                                                             
Name:
Title:
       
                                                                          
[                            ]



9